EXHIBIT 10.2

 

EXECUTION VERSION

GUARANTY AGREEMENT


 

 

 

January 26, 2017

 

WHEREAS, IHS Markit Ltd. (“Holdings”) and Markit Group Holdings Limited (the
“Borrower”) have entered into that certain Credit Agreement dated as of the date
hereof, among Holdings, the Borrower, the lenders party thereto (the “Lenders”)
and Bank of America, N.A., as the administrative agent for the Lenders (the
“Administrative Agent”) (such Credit Agreement, as it may hereafter be amended
or otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement);

 

WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent’s and each Lender’s obligations under the Credit Agreement;

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Holdings and each of the undersigned Subsidiaries and
any Subsidiary hereafter added as a “Guarantor” hereto pursuant to a Subsidiary
Joinder Agreement in the form attached hereto as Exhibit A (individually a
“Guarantor” and collectively the “Guarantors”), hereby irrevocably and
unconditionally guarantees to the Guaranteed Parties the full and prompt payment
and performance of the Guaranteed Indebtedness (hereinafter defined), this
Guaranty Agreement being upon the following terms:

 

1.             Guaranteed Indebtedness. The term “Guaranteed Indebtedness”, as
used herein, means all of the Obligations (as defined in the Credit Agreement)
(excluding with respect to each Guarantor, any Excluded Swap Obligations of such
Guarantor). The “Guaranteed Indebtedness” shall include any and all
post-petition interest and expenses (including attorneys’ fees) whether or not
allowed under any Debtor Relief Law.

 

2.             Nature of Liability; Limit of Liability under Loan Documents. It
is the desire and intent of each Guarantor, the Administrative Agent and the
other Guaranteed Parties that this Guaranty Agreement and all other obligations
of a Guarantor under the Loan Documents shall be enforced against such Guarantor
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any Guarantor under this Guaranty Agreement or the
other provisions of the Loan Documents shall be adjudicated to be invalid or
unenforceable for any reason (including because of any applicable state, federal
or foreign law relating to fraudulent conveyances or transfers), then
notwithstanding anything contained herein or in any Loan Document to the
contrary, the amount of the obligations under this Guaranty Agreement and under
the other Loan Documents shall be deemed to be reduced and the applicable
Guarantor shall pay the maximum amount of such obligations which would be
permissible under applicable law or public policy. Without limiting the
generality of the foregoing:

 

(i)       Swiss Guarantors. The liability of each of Guarantor who is organized
under the laws of Switzerland (each, a “Swiss Guarantor”) under this Guaranty
Agreement and the other Loan Documents in respect of the obligations of another
Loan Party shall be limited as

 



 

follows notwithstanding any provision in this Guaranty Agreement or any other
Loan Document to the contrary:

 

(A)       The obligations, liabilities, indemnities and undertakings of as well
as the application of net proceeds resulting from the realization of any
security granted by a Swiss Guarantor under the Loan Documents including the
guaranty pursuant to this Guaranty Agreement in relation to obligations,
liabilities, indemnities or undertakings of another Loan Party (other than the
relevant Swiss Guarantor or any of its Subsidiaries) (“Up- and Cross-stream
Obligations”) shall be limited to its Free Reserves Available for Distribution
(all in accordance with Art. 675 paragraph 2 and Art. 671 paragraph 1 and 2 no.
3 of the Swiss Code of Obligations) at the time of (i) the enforcement of such
obligations, liabilities, indemnities, guaranties or undertakings or (ii) such
application of the net proceeds resulting from the foreclosure in or realization
on the security granted by any Swiss Guarantor, always provided that any such
Up- and Cross-stream Obligations would otherwise lead to an actual violation of
the prohibition to repay any capital contributions (Verbot der
Einlagenrückgewähr) or to a prohibited distribution of profits pursuant to the
Swiss Code of Obligations (verbotene Gewinnausschüttung).

 

(B)       For the purpose of the preceding subsection (A), “Free Reserves
Available for Distribution” means the maximum amount of the Swiss Guarantor's
profits and reserves available for distribution at the time of the enforcement
of (i) such obligations, liabilities, indemnities or undertakings or (ii) the
application of the net proceeds resulting from the foreclosure in or realization
on the security granted by any Swiss Guarantor presently being equal to the
positive difference between:

 

(1)            the assets of the Swiss Guarantor; and

 

(2)            the aggregate of:

 

(a)all liabilities other than Up- and Cross-stream Obligations;

 

(b)the amount of the registered share capital; and

 

(c)the statutory reserves (gesetzliche Reserven) to the extent such reserves
must be maintained by mandatory law at any given time;

 

all these amounts to be established in accordance with Swiss law and, upon the
request of the Administrative Agent to be confirmed by the auditors of the
relevant Swiss Guarantor based on an audited interim balance sheet. The relevant
Swiss Guarantor shall, upon the request of the Administrative Agent, arrange for
the audited interim balance sheet and the confirmation of the auditors
immediately after having been requested to make a payment under this Guaranty
Agreement or the rights under any of the Loan Documents have been asserted in
relation to Up- and Cross-stream Obligations. The relevant Swiss Guarantor shall
take any other actions and/or pass any resolutions including resolutions of the
board of directors and shareholders' resolutions that, in the sole opinion of
the Administrative Agent, are necessary to make an amount available for
distribution as part of the Free Reserves Available for Distribution, including
any resolutions on the dissolution of hidden reserves and/or on the distribution
of profits.

 



 

(C)      The limitations contained herein shall not relieve the relevant Swiss
Guarantor from payment obligations under the Loan Documents beyond these
limitations. If as of any date a Swiss Guarantor cannot make any further payment
as a result of these limitations, then the Swiss Guarantor shall continue to be
obligated to make payment hereunder and shall make such payment when the
operation of the limitations in this Section permit it to do so.

 

(ii)      UK Guarantors.  The obligations of any Guarantor incorporated, formed
or established under the laws of England and Wales shall not apply to any
liability to the extent that it would result in this Loan Guaranty constituting
unlawful financial assistance within the meaning of sections 678 or 679 of the
Companies Act 2006.

 

3.        Contribution Agreement. The Guarantors (other than Holdings) together
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations (other than,
with respect to any Guarantor, any Excluded Swap Obligations of such Guarantor)
arising under this Guaranty Agreement and the other Loan Documents. Accordingly,
in the event any payment or distribution is made by a Guarantor under this
Guaranty Agreement or under the other Loan Documents (other than, with respect
to such Guarantor, any payment or distribution made under any Excluded Swap
Obligations of such Guarantor) (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below), that Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in the amount of
such other Contributing Guarantor’s Fair Share Shortfall (as defined below),
with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (i) the ratio of (x) the Adjusted Maximum
Amount (as defined below) with respect to such Contributing Guarantor to (y) the
aggregate of the Adjusted Maximum Amounts with respect to all Contributing
Guarantors, multiplied by (ii) the aggregate amount paid or distributed on or
before such date by all Funding Guarantors under the Loan Documents in respect
of the obligations guarantied (other than, with respect to such Guarantor, any
Excluded Swap Obligations of such Guarantor). “Fair Share Shortfall” means, with
respect to a Contributing Guarantor as of any date of determination, the excess,
if any, of the Fair Share of such Contributing Guarantor over the Aggregate
Payments of such Contributing Guarantor. “Adjusted Maximum Amount” means, with
respect to a Contributing Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Guarantor under this
Guaranty Agreement determined in accordance with the provisions hereof; provided
that, solely for purposes of calculating the “Adjusted Maximum Amount” with
respect to any Contributing Guarantor for purposes of this Section 3, the assets
or liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this Section 3) and the other Loan Documents. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 3 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.

 



 

4.       Absolute and Irrevocable Guaranty. This instrument shall be an
absolute, continuing, irrevocable and unconditional guaranty of payment and
performance, and not a guaranty of collection, and each Guarantor shall remain
liable on its obligations hereunder until the Guaranteed Indebtedness is Fully
Satisfied. No set-off, counterclaim, recoupment, reduction, or diminution of any
obligation, or any defense of any kind or nature which the Borrower may have
against any Guaranteed Party or any other Person, or which any Guarantor may
have against the Borrower, any Guaranteed Party or any other Person, shall be
available to, or shall be asserted by, any Guarantor against any Guaranteed
Party or any subsequent holder of the Guaranteed Indebtedness or any part
thereof or against payment of the Guaranteed Indebtedness or any part thereof
other than Full Satisfaction of the Obligations guaranteed hereby. If the
payment of any amount of principal of, interest with respect to or any other
amount constituting the Guaranteed Indebtedness, or any portion thereof, is
rescinded, voided or must otherwise be refunded by the Administrative Agent or
any Guaranteed Party for any reason, then the Guaranteed Indebtedness and all
terms and provisions of this Guaranty Agreement will be automatically reinstated
and become automatically effective and in full force and effect, all to the
extent that and as though such payment so rescinded, voided or otherwise
refunded had never been made.

 

5.       Rights Cumulative. If a Guarantor becomes liable for any indebtedness
owing by the Borrower to any Guaranteed Party by endorsement or otherwise, other
than under this Guaranty Agreement, such liability shall not be in any manner
impaired or affected hereby, and the rights of the Guaranteed Parties hereunder
shall be cumulative of any and all other rights that any Guaranteed Party may
ever have against such Guarantor. The exercise by any Guaranteed Party of any
right or remedy hereunder or under any other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.

 

6.       Agreement to Pay Guaranteed Indebtedness. In the event of default by
the Borrower in payment or performance of its respective Guaranteed
Indebtedness, or any part thereof, when such Guaranteed Indebtedness becomes
due, whether by its terms, by acceleration, or otherwise, the Guarantors shall,
jointly and severally, promptly pay the amount due thereon to the Administrative
Agent, without notice or demand, in the lawful currency in which such amount is
due, and it shall not be necessary for the Administrative Agent or any other
Guaranteed Party, in order to enforce such payment by any Guarantor, first to
institute suit or exhaust its remedies against the Borrower or others liable on
such Guaranteed Indebtedness, or to enforce any rights against any collateral
which shall ever have been given to secure such Guaranteed Indebtedness. In the
event such payment is made by a Guarantor, then such Guarantor shall be
subrogated to the rights then held by the Administrative Agent and any other
Guaranteed Party with respect to the Guaranteed Indebtedness to the extent to
which the Guaranteed Indebtedness was discharged by such Guarantor.
Notwithstanding the foregoing, upon payment by such Guarantor of any sums to the
Administrative Agent or any other Guaranteed Party hereunder, all rights of such
Guarantor against the Borrower, any other guarantor or any collateral arising as
a result therefrom by way of right of subrogation, reimbursement, contribution
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior Full Satisfaction of the applicable Guaranteed Indebtedness. All
payments received by the Administrative Agent hereunder shall be applied by the
Administrative Agent to payment of the Guaranteed Indebtedness in the order
provided for in Section 2.18(e) of the Credit Agreement.

 



 

7.       Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Guaranteed Indebtedness is stayed upon
the insolvency, bankruptcy, or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent or any other Guaranteed Party.

 

8.       Obligations Not Impaired. Each Guarantor hereby agrees that its
obligations under the Loan Documents shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of any Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Indebtedness;
(b) any partial release of the liability of any Guarantor hereunder, or the full
or partial release of any other guarantor from liability for any or all of the
Guaranteed Indebtedness; (c) any disability of the Borrower, any Guarantor or
any other Person, or the dissolution, insolvency, or bankruptcy of the Borrower,
any Guarantor, or any other Person at any time liable for the payment of any or
all of the Guaranteed Indebtedness; (d) any renewal, extension, modification,
waiver, amendment, or rearrangement of any or all of the Guaranteed Indebtedness
or any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (e) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
the Administrative Agent or any other Guaranteed Party to the Borrower, any
Guarantor, or any other Person ever liable for any or all of the Guaranteed
Indebtedness; (f) any neglect, delay, omission, failure, or refusal of the
Administrative Agent or any other Guaranteed Party to take or prosecute any
action for the collection of any of the Guaranteed Indebtedness or to foreclose
or take or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Indebtedness; (g) the unenforceability or invalidity of any or all of
the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by the Borrower or any other Person to the
Administrative Agent or any other Guaranteed Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason the Administrative Agent or any other Guaranteed Party is required to
refund any payment or pay the amount thereof to someone else; (i) the settlement
or compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of
any security interest or lien securing any or all of the Guaranteed
Indebtedness; (k) any impairment of any collateral securing any or all of the
Guaranteed Indebtedness; (l) the failure of the Administrative Agent or any
other Guaranteed Party to sell any collateral securing any or all of the
Guaranteed Indebtedness in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate or other existence, structure,
or ownership of the Borrower or any Guarantor; or (n) any other circumstance
which might otherwise constitute a defense available to, or discharge of, the
Borrower or any other Guarantor (other than the Full Satisfaction of the
Obligations guaranteed hereby).

 

9.       Representations and Warranties. Each Guarantor represents and warrants
to the Administrative Agent, the Lenders and the other Guaranteed Parties as
follows:

 



 

(a)       Credit Agreement Representations. All representations and warranties
in the Credit Agreement relating to it are true and correct as of the date
hereof and on each date the representations and warranties hereunder are
restated pursuant to any of the Loan Documents with the same force and effect as
if such representations and warranties had been made on and as of such date
except to the extent that such representations and warranties relate
specifically to another date.

 

(b)       Independent Analysis. It has, independently and without reliance upon
the Administrative Agent, any Lender or any other Guaranteed Party and based
upon such documents and information as it has deemed appropriate, made its own
analysis and decision to enter into the Loan Documents to which it is a party.

 

(c)       Borrower Information. It has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition
and assets of the Borrower and it is not relying upon the Administrative Agent,
any Lender or any other Guaranteed Party to provide (and none of the
Administrative Agent, the Lenders or the other Guaranteed Parties shall have any
duty to provide) any such information to it either now or in the future.

 

10.       Covenants of Guarantor. Each Guarantor covenants and agrees that until
the Loan Obligations guaranteed hereby have been Fully Satisfied, it will comply
with all covenants set forth in the Credit Agreement specifically applicable to
it.

 

11.       Right of Set Off. When an Event of Default exists and subject to the
terms of Section 2.18 of the Credit Agreement, the Administrative Agent and each
other Guaranteed Party shall have the right to set-off and apply against this
Guaranty Agreement (and the obligations of the Guarantors hereunder) or the
Guaranteed Indebtedness or both, at any time and without notice to any
Guarantor, any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from the Administrative
Agent and each other Guaranteed Party to any Guarantor whether or not the
Guaranteed Indebtedness is then due and irrespective of whether or not the
Administrative Agent or any other Guaranteed Party shall have made any demand
under this Guaranty Agreement.  Each Guaranteed Party agrees promptly to notify
the Borrower (with a copy to the Administrative Agent) after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights and remedies of the
Administrative Agent and other Guaranteed Parties hereunder are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or any other Guaranteed Party may have.
Notwithstanding the foregoing, no amount received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

 

12.       Intercompany Subordination.

 

(a)       Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations guaranteed hereby. The
Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness shall be made or
given, directly or indirectly by or on behalf of any Debtor (hereafter defined)
or

 



 

received, accepted, retained or applied by any Guarantor unless and until the
Obligations guaranteed hereby shall have been Fully Satisfied; except that prior
to the occurrence and continuance of an Event of Default, each Debtor shall have
the right to make payments and a Guarantor shall have the right to receive
payments on the Subordinated Indebtedness from time to time. When an Event of
Default exists, except with the consent of the Administrative Agent, no payments
may be made or given on the Subordinated Indebtedness, directly or indirectly,
by or on behalf of any Debtor or received, accepted, retained or applied by any
Guarantor unless and until the Obligations shall have been Fully Satisfied. If
any sums shall be paid to a Guarantor by any Debtor or any other Person on
account of the Subordinated Indebtedness when such payment is not permitted
hereunder, such sums shall be held in trust by such Guarantor for the benefit of
the Administrative Agent and the other Guaranteed Parties and shall forthwith be
paid to the Administrative Agent and applied by the Administrative Agent against
the Guaranteed Indebtedness in accordance with this Guaranty Agreement. For
purposes of this Guaranty Agreement and with respect to a Guarantor, the term
“Subordinated Indebtedness” means all indebtedness, liabilities, and obligations
of any other Loan Party (such other Loan Parties herein the “Debtors”) to such
Guarantor, whether such indebtedness, liabilities, and obligations now exist or
are hereafter incurred or arise, or are direct, indirect, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such indebtedness, liabilities, or obligations are evidenced by a note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such indebtedness, obligations, or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by such Guarantor.

 

(b)       Lien Subordination. Each Guarantor agrees that any and all Liens
(including any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor’s assets securing payment of the Guaranteed
Indebtedness or any part thereof and guarantees in respect thereof, regardless
of whether such Liens in favor of a Guarantor, the Administrative Agent or any
other Guaranteed Party presently exist or are hereafter created or attached.
Without the prior written consent of the Administrative Agent, until the
Obligations guaranteed hereby are Fully Satisfied no Guarantor shall (i) file
suit against any Debtor or exercise or enforce any other creditor’s right it may
have against any Debtor, or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any obligations of any Debtor to such Guarantor or any
Liens held by such Guarantor on assets of any Debtor.

 

(c)       Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceeding
involving any Debtor as debtor, the Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations guaranteed hereby have been Fully Satisfied. The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Indebtedness in accordance with the Credit Agreement.

 



 

13.       Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder; no amendment or waiver of any provision of this
Guaranty Agreement or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be in writing and signed by the
parties required by Section 10.02(b) of the Credit Agreement. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

14.       [Reserved].

 

15.       Successor and Assigns. This Guaranty Agreement is for the benefit of
the Guaranteed Parties, their Affiliates and each Indemnitee and their
successors and assigns, and in the event of an assignment of the Guaranteed
Indebtedness, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty Agreement is binding not only on each Guarantor, but
on each Guarantor’s successors and assigns. No Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without prior written
consent of each Lender except as otherwise permitted by the Credit Agreement and
any attempted assignment or transfer without such consent shall be null and
void.

 

16.       Reliance and Inducement. Each Guarantor recognizes that the
Administrative Agent and the Lenders are relying upon this Guaranty Agreement
and the undertakings of each Guarantor hereunder and under the other Loan
Documents to which each is a party in making extensions of credit to the
Borrower under the Credit Agreement and further recognizes that the execution
and delivery of this Guaranty Agreement and the other Loan Documents to which
each Guarantor is a party is a material inducement to the Administrative Agent
and the Lenders in entering into the Credit Agreement and continuing to extend
credit thereunder. Each Guarantor hereby acknowledges that there are no
conditions to the full effectiveness of this Guaranty Agreement or any other
Loan Document to which it is a party.

 

17.       Notice. Any notice or demand to any Guarantor under or in connection
with this Guaranty Agreement or any other Loan Document to which it is a party
shall be deemed effective if given to the Guarantor, care of the Borrower in
accordance with the notice provisions in the Credit Agreement.

 

18.       Expenses. The Guarantors shall, jointly and severally, pay on demand
all reasonable out-of-pocket attorneys’ fees and all other reasonable costs and
expenses incurred by the Administrative Agent and the other Guaranteed Parties
in connection with the administration, enforcement, or collection of this
Guaranty Agreement.

 

19.       Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by the Borrower of
additional indebtedness, and all other notices and demands with respect to the
Guaranteed Indebtedness and this Guaranty Agreement.

 



 

20.       Incorporation of Credit Agreement. Section 10.21 of the Credit
Agreement, and all of the terms thereof applicable to each Guarantor, is
incorporated herein by reference, the same as if stated verbatim herein, and
each Guarantor agrees that the Administrative Agent and the Lenders may exercise
any and all rights granted to any of them under the Credit Agreement and the
other Loan Documents without affecting the validity or enforceability of this
Guaranty Agreement.

 

21.       Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Guaranteed Parties with respect
to each Guarantor’s guaranty of the Guaranteed Indebtedness and supersedes any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof. This Guaranty
Agreement is intended by each Guarantor, the Administrative Agent and the other
Guaranteed Parties as a final and complete expression of the terms of the
Guaranty Agreement, and no course of dealing among any Guarantor, the
Administrative Agent and any other Guaranteed Parties, no course of performance,
no trade practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty
Agreement.

 

22.       No Waiver. No failure or delay by the Administrative Agent or any
other Guaranteed Party in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.

 

23.       Damage Limitation. To the extent permitted by applicable law, each
Guarantor agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

 

24.       Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Guaranteed Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied.

 

25.       Counterparts. This Guaranty Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic

 



 

transmission shall be effective as delivery of a manually executed counterpart
of this Guaranty Agreement.

 

26.       Severability. Any provision of this Guaranty Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

27.       Governing Law. This Guaranty Agreement and all claims and causes of
action arising out of this Guaranty Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

28.       Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING Shall BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE Administrative AGENT OR ANY OTHER GUARANTEED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY GUARANTOR OR
Their PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

29.       Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty Agreement or
any other Loan Document in any court referred to in Section 28 hereof. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 



 

30.       Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in Section 17
hereof. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers Holdings with offices at 25 Ropemaker Street, 4th floor
Ropemaker Place, London, United Kingdom EC2Y 9LY; Attn: Sari Granat, Executive
Vice President and General Counsel, Telephone: +44 20 7260 2000; Email:
sari.granat@ihsmarkit.com as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. Holdings accepts such appointment
and agrees to so act on the behalf of each Guarantor hereunder until the Full
Satisfaction of the Obligations guaranteed hereby. If for any reason Holdings
shall cease to be available to act as such, each Guarantor agrees to designate a
new designee, appointee and agent in the United States on the terms and for the
purposes of this provision satisfactory to the Administrative Agent under this
Agreement.

 

31.       Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section.

 

32.       Headings. All section headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.

 

33.       Enforcement Action Against Swiss Guarantor to recover Up- and
Cross-stream Obligations; Swiss Withholding Tax. Each Swiss Guarantor, against
whom any Up- and Cross-stream Obligations are being enforced shall, as concerns
the proceeds resulting from such enforcement:

 

   (a)       if and to the extent required by applicable law in force at the
relevant time:

 

(i)       use its reasonable endeavours to procure that such enforcement
proceeds can be used to discharge its Up- and Cross-stream Obligations without
deduction of the taxes imposed under the Swiss Federal Act on the Withholding
Tax of October 13, 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer) (the “Swiss Withholding Tax”) by discharging the liability
of such tax by notification pursuant to applicable law rather than payment of
the tax;

 



 

(ii)       if the notification procedure pursuant to subsection (i) above does
not apply, deduct the Swiss Withholding Tax at such rate (currently 35 %) as in
force from time to time from any such enforcement proceeds and promptly pay any
such Swiss Withholding Tax deducted to the Swiss Federal Tax Administration; and

 

(iii)       notify the Administrative Agent that such notification or, as the
case may be, deduction has been made, and provide the Administrative Agent with
evidence that such a notification of the Swiss Federal Tax Administration has
been made or, as the case may be, such Swiss Withholding Tax deducted has been
paid to the Swiss Federal Tax Administration; and

 

     (b)       use its reasonable endeavours to procure that any Person who is
entitled to a full or partial refund of the Swiss Withholding Tax deducted from
such enforcement proceeds will promptly after such deduction:

 

(i)       request a refund of the Swiss Withholding Tax under applicable law
(including tax treaties); and

 

(ii)       pay to the Administrative Agent upon receipt any amount so refunded;
and

 

(iii)       notwithstanding anything to the contrary in the Loan Documents, not
be required to gross up, indemnify or hold harmless any Loan Party for the
deduction of Swiss Withholding Tax with respect to the enforcement proceeds
applied to the Up- and Cross-stream Obligations.

 

34.       Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor that is
not a Qualified ECP Guarantor to honor all of its obligations under this
Guaranty Agreement in respect of any Swap Obligation that would otherwise be an
Excluded Swap Obligation (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 34 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 34, or otherwise under this Guaranty Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 34 shall remain in full force and effect until the payment in full
and discharge of the Obligations guaranteed under this Guaranty Agreement Each
Qualified ECP Guarantor intends that this Section 34 constitute, and this
Section 34 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

35.       Direct Obligations. For the avoidance of doubt, this Agreement
(including, without limitation, Section 2 hereof) shall not limit or be
construed to limit any payment or performance obligations of Holdings and its
Subsidiaries under the Credit Agreement, any notes delivered in connection
therewith, and/or any Hedge Agreement.

 



 

EXECUTED as of the date first written above.

 



  GUARANTORS:       IHS Markit Ltd.           By: /s/ Todd Hyatt     Name: Todd
Hyatt     Title:   Executive Vice President and Chief Financial Officer        
          MARKIT GROUP LIMITED         By: /s/ Todd Hyatt     Name: Todd Hyatt  
  Title:   Director                   MARKIT NORTH AMERICA INC.           By:
/s/ Lance Uggla     Name: Lance Uggla     Title:   Vice President              
IHS INC.   IHS GLOBAL INC.   R. L. Polk & Co.         By:    /s/ Jonathan Gear  
  Name: Jonathan Gear     Title:   President               Carfax, inc.        
By: /s/ Richard Raines     Name: Richard Raines     Title:   President  

 



 



 



  IHS Global SA           By: /s/ Christopher McLoughlin     Name: Christopher
McLoughlin     Title:   Authorized Signatory           IHS Global Canada Limited
      By: /s/ Christopher McLoughlin     Name: Christopher McLoughlin    
Title:   Vice President           IHS Global Limited       By: /s/ Christopher
McLoughlin     Name: Christopher McLoughlin     Title:   Director

 






 

EXHIBIT “A”
TO

 

Guaranty Agreement

 

Subsidiary Joinder Agreement

 

 

 

 

 

 

 

EXHIBIT “A” to GUARANTY AGREEMENT

 

SUBSIDIARY JOINDER AGREEMENT

 

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “Guarantor”) for
the benefit of Bank of America, N.A., in its capacity as administrative agent
for the lenders party to the hereafter identified Credit Agreement (in such
capacity herein, the “Administrative Agent”) and for the benefit of the other
Guaranteed Parties in connection with that certain Credit Agreement dated as of
January 26, 2017, among IHS Markit Ltd. (“Holdings”), Markit Group Holdings
Limited, as borrower (the “Borrower”), the lenders party thereto and the
Administrative Agent (such Credit Agreement, as it may hereafter be amended or
otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement).

 

The Guarantor is required to execute this Agreement pursuant to Section 5.09 of
the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1.       The Guarantor hereby assumes all the obligations of a “Guarantor” under
the Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty Agreement as if it had been an
original signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Administrative Agent
and the other Guaranteed Parties the full and prompt payment and performance of
the Guaranteed Indebtedness (as defined in the Guaranty Agreement) upon the
terms and conditions set forth in the Guaranty Agreement.

 

2.       This Agreement shall be deemed to be part of, and a modification to,
the Guaranty Agreement and shall be governed by all the terms and provisions of
the Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the Guarantor enforceable against the Guarantor. The
Guarantor hereby waives notice of the Administrative Agent’s or any other
Guaranteed Parties’ acceptance of this Agreement.

 

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 



  Guarantor:                   By:        Name:        Title:  

 

SUBSIDIARY JOINDER AGREEMENT

